Foley, S.
The petition is entertained. This court has jurisdiction to fix the bond of resident testamentary trustees appointed by a will admitted to probate in England and recorded in this office as provided in section 44, Decedent Estate-Law (as amended by chapter 293, Laws of 1921), where the trust consists of realty within this county. The authorities holding that the -Surrogate’s Court has not jurisdiction of trusts created by the will of a non-resident have all recognized the jurisdiction of this court where there was real property in the corpus of the trust located in this state. People ex rel. Safford v. Surro*806gate’s Court, 229 N. Y. 495; Matter of Hoyt, 103 Misc. Rep. 614; Matter of Yuill, 109 id. 465; Surrogate’s Court Act, § 171. As the petition alleges there is some uncertainty whether Frank W. Arnold, named as a co-trustee, will qualify, a citation should issue to him, or his renunciation filed. Bond fixed in the penal sum of $120,000.
Ordered accordingly.